Citation Nr: 0940256	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  06-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an evaluation in excess of 10 percent for 
dermatophytosis of the feet with intermittent cellulitis.

2.	Entitlement to service connection for chronic hydradenitis 
suppurativa.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The Veteran had active military service from June 1968 to 
June 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The issue of service connection for chronic hydradenitis 
suppurativa is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected dermatophytosis of the feet 
with intermittent cellulitis is manifested by onychomycosis 
(dermatophytosis) of the bilateral toes which affects no more 
than one percent of his entire body; systemic therapy was not 
required at any point during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
dermatophytosis of the feet with intermittent cellulitis have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 
4.118, Diagnostic Codes 7806 and 7813 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).  See 
also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

In the instant case, the Veteran received notification prior 
to the initial unfavorable agency decision in April 2005.  
The RO's January 2005 and June 2006 notice letters advised 
the Veteran what information and evidence was needed to 
substantiate the claim decided herein and what information 
and evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the Veteran.  He was specifically told 
that it was his responsibility to support the claim with 
appropriate evidence.  Finally the letters advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The duty to notify the Veteran 
was satisfied under the circumstances of this case.  38 
U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2008).

Service treatment records have been associated with the 
claims file.  Post-service VA and private treatment records 
and reports have also been obtained.  The Veteran has not 
identified any additional records that should be obtained 
prior to a Board decision.  Therefore, VA's duty to assist 
the Veteran in obtaining records has been satisfied.  The 
Veteran was afforded VA examinations in February 2005, 
February 2006 and March 2007.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2008); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected disability is currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
7813-7806.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  With diseases, preference is 
to be given to the number assigned to the disease itself; if 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen.  38 C.F.R. § 4.27 (2008).  The 
hyphenated diagnostic code in this case therefore indicates 
that dermatophytosis under Diagnostic Code 7813 is the 
service- connected disorder and that dermatitis is the 
predominant residual condition.  A review of the applicable 
rating criteria for dermatophytosis reveals that it is to be 
rated as disfigurement of the head, face, or neck (Diagnostic 
Code 7800), scars (Diagnostic Codes 7801-7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2008).  
In this case, the Veteran's skin condition does not involve 
his head, face, or neck; rather, it involves his 
feet/toenails.  Additionally, his predominant disability is 
not scars.  Accordingly, his disability is correctly rated 
under the criteria for dermatitis.

The Board notes that 38 C.F.R. § 4.118 was amended during the 
pendency of this appeal.  73 Fed. Reg. 54,708-54,712 (October 
23, 2008).  Pertinent to this appeal, this regulatory 
amendment did not change the rating criteria for Diagnostic 
Code 7806.  However, even if it had, the amended criteria are 
only applicable to "applications for benefits received by VA 
on or after October 23, 2008."  Id. at 54,708.  Thus, there 
is no impact on the Veteran's current claim for benefits, 
which was received by VA in November 2004.

Under Diagnostic Code 7806, a noncompensable rating will be 
assigned where less than 5 percent of the entire body or of 
exposed areas are affected, and no more than topical therapy 
was required during the past 12-month period.  A 10 percent 
rating will be assigned where at least 5 percent, but less 
than 20 percent of the entire body or at least 5 percent, but 
less than 20 percent of exposed areas are affected or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for a total 
duration of less than six weeks during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Codes 7806 and 7813 
(2008).

A 30 percent rating is warranted where 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  Id.

As noted above, the Veteran was provided VA examinations in 
February 2005, February 2006 and March 2007 to determine the 
current severity of the Veteran's service-connected 
condition.  In this regard, the February 2005 VA examination 
report indicates the Veteran suffered chronic tinea of both 
feet, which occasionally flares, causing some pain.  The 
Veteran had been prescribed Lamisil and used topical sprays 
to treat his condition.  Finally, the February 2005 VA 
examination report indicates the Veteran had not prescribed 
corticosteroid or immunosuppressive treatment, and his 
dermatophytosis affected less than one percent of both 
exposed areas and the entire body.

The February 2006 VA examination report reflects the Veteran 
continued to suffer dermatophytosis of the feet, with three 
episodes of cellulitis since July 2005.  Since the February 
2005 VA examination, he had begun to use an antifungal cream 
and over-the-counter spray to treat his condition.  The VA 
examiner diagnosed moderate onychomycosis of the left great 
toe with mild onychomycosis of the remaining toenails.  
Finally, the February 2006 VA examination report indicates 
the condition affects less than one percent of the Veteran's 
body.

Finally, the March 2007 VA examination report indicates the 
Veteran continues to suffer chronic tinea of the feet with 
history of cellulitis.  He continued to treat his condition 
with over-the-counter antifungal cream.  Finally, the VA 
examiner indicated approximately one percent of the Veteran's 
entire body was affected.

The Board acknowledges the Veteran's contentions that his 
service-connected dermatophytosis warrants an evaluation in 
excess of 10 percent.  However, in determining the actual 
degree of disability, an objective examination is more 
probative of the degree of the Veteran's impairment.  
Furthermore, the opinions and observations of the Veteran 
alone cannot meet the burden imposed by the rating criteria 
under 38 C.F.R. § 4.118 with respect to determining the 
severity of his service-connected dermatophytosis.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) 
and (2) (2008).

In reviewing the evidence outlined above, as well as all 
other evidence of record, to include private treatment 
records, there is no competent evidence at any time during 
this appeal that the Veteran's dermatophytosis has been 
treated with systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  There is also no competent 
evidence during this appeal that the Veteran's 
dermatophytosis of the feet has affected more than one 
percent of his entire body.  As noted above, a higher 
evaluation of 30 percent requires 20 to 40 percent of the 
entire body or exposed areas or the use of systemic therapy.

Under these circumstances, the Board finds that an evaluation 
in excess of 10 percent for dermatophytosis with intermittent 
cellulitis is not warranted in the instant case.  The Board 
notes that it considered whether staged ratings are 
appropriate.  See Hart, supra.  However, there is no 
competent evidence that the Veteran's service-connected 
disability increased in severity during this appeal 
sufficient to warrant a higher rating.  Absent any competent 
evidence of symptomatology warranting higher ratings than 
those assigned, the benefit of the doubt rule does not apply, 
and the Veteran's appeal must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disabilities is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
disabilities on appeal with the established criteria found in 
the rating schedule for these disabilities show that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.

The Board acknowledges the Veteran's contention that the 
Veteran's intermittent cellulitis is analogous to "frequent 
periods of hospitalization," and, thus, warrants an extra-
schedular evaluation.  See September 2009 Appellant's Brief.  
However, as discussed above, the Board finds that Diagnostic 
Codes 7806 and 7813 reasonably describes the Veteran's 
disability level.  Furthermore, the Board observes the 
Veteran's service-connected condition has not required actual 
hospitalization.  As such, the Board finds that the Veteran's 
intermittent cellulitis does not satisfy the first prong of 
Thun.

As the first prong of Thun has not been satisfied, the Board 
therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

An evaluation in excess of 10 percent for dermatophytosis of 
the feet with intermittent cellulitis is denied.


REMAND

The Veteran contends he is entitled to service connection for 
hydradenitis suppurativa.  During the development of his 
claim, the Veteran was provided a VA examination in February 
2005.  The examiner noted the Veteran currently suffers from 
hydradenitis suppurativa.  However, the February 2005 VA 
examiner did not provide an etiological opinion as to whether 
the Veteran's current disorder is related to any in-service 
event or injury.

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4) 
(2008); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The Court of Appeals for Veteran Claims (Court) has held that 
once VA undertakes a duty to provide a medical examination, 
due process requires VA to notify the claimant prior to the 
adjudication of the claim of any inability to obtain evidence 
sought (including a VA examination with medical opinion).  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also 
Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green 
v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's 
duty to return an inadequate examination report "if further 
evidence or clarification of the evidence... is essential for 
a proper appellate decision").  As such, the Veteran must be 
provided a new VA examination to determine whether his 
current hydradenitis suppurativa is etiologically related to 
his active service.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA 
examination to ascertain the etiology 
of his hydradenitis suppurativa.  The 
claims file, including this REMAND, 
must be made available to the examiner 
for review, and the examination report 
should reflect that such review was 
accomplished.  All appropriate tests 
and studies should be conducted, and 
any consultations deemed necessary 
should be accomplished.  The examiner 
should provide an opinion as to whether 
it is more likely as not (greater than 
a 50 percent probability), less likely 
as not (less than a 50 percent 
probability), or as likely as not (50 
percent probability) that any current 
hydradenitis suppurativa is 
etiologically related to the Veteran's 
active military service.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


